Case 2:18-cv-04269-JS-ARL Document 52 Filed 09/13/21 Page 1 of 3 PageID #: 1496



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
TRUSTEES OF THE UNITED PLANT AND
PRODUCTION WORKERS LOCAL 175 BENEFITS
FUND,

                        Plaintiff,
                                                      ADOPTION ORDER
            -against-                                 18-CV-4269(JS)(ARL)

MANA CONSTRUCTION GROUP, LTD., The Estate
of MARK FELDMAN, PATRYCIA FELDMAN,
as executor of the Estate of MARK FELDMAN,
NATALE F. CARDINO, and JOHN DOE COMPANY,

                    Defendants.
-----------------------------------------X
APPEARANCES
For Plaintiff:           Vito A. Palmieri, Esq.
                         Palmieri Castiglione & Associates, P.C.
                         250 Mineola Boulevard, 2nd Floor
                         Mineola, New York 11501

For Defendant                 Andrew S. Kent, Esq.
U.S. Specialty                Wolff and Samson PC
Insurance Company             One Boland Drive
                              West Orange, New Jersey 07052

For Defendant                 Mark Steven Gamell, Esq.
Fidelity and Deposit          Catherine Breidenbach, Esq.
Company of Maryland           Torre, Lentz, Gamell, Gary &
                              Rittmaster, LLP
                              100 Jericho Quadrangle, Suite 309
                              Jericho, New York 11753

SEYBERT, District Judge:

            On March 25, 2020, Plaintiff Trustees of the United Plant

and Production Workers Local 175 Benefits Fund (“Plaintiff”) filed

an Amended Complaint (ECF No. 25), adding U.S. Specialty Insurance

Company (“USSIC”) and Fidelity and Deposit Company of Maryland

(“F&D”) as defendants in this action, which alleges violations of


                                      1
Case 2:18-cv-04269-JS-ARL Document 52 Filed 09/13/21 Page 2 of 3 PageID #: 1497



Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, Sections 502(a)(3) and 515 of the Employee Retirement

Income Security Act, as amended (“ERISA”), 29 U.S.C. §§ 132(a)(3)

and 1145, and breach of contract.            On May 7, 2021, this Court

referred USSIC’s and F&D’s respective motions to dismiss the

Amended Complaint for lack of personal jurisdiction due to improper

service,    among   other   grounds,    to   Magistrate   Judge   Arlene   R.

Lindsay.    (See May 7, 2021 Elec. Order No. 2.) 1

            On July 30, 2021, Judge Lindsay issued a Report and

Recommendation (“R&R”) recommending that the Court grant USSIC’s

and F&D’s respective motions to dismiss, and deny Plaintiff’s

cross-motions for leave to extend its time to effectuate service,

because Plaintiff failed to demonstrate good cause for its failure

to timely serve USSIC or F&D.        (R&R, ECF No. 51, at 8-10.)        Judge

Lindsay further recommended this Court decline to exercise its

discretion to grant Plaintiff’s cross-motions for an extension of

time to serve.      (Id. at 11-14 (applying the four-factor test used

by district courts in the Second Circuit).)

            The time to object has expired and no objections to the

R&R have been filed.        Upon careful review and consideration, the



1 On May 3, 2021, Plaintiff filed a renewed motion for default
judgment against defendant Mana Construction Group, LTD (ECF No.
49), and on May 7, 2021, this Court referred the motion to Judge
Lindsay for a report and recommendation (See May 7, 2021 Elec.
Order No. 1). That default judgment motion remains pending.



                                       2
Case 2:18-cv-04269-JS-ARL Document 52 Filed 09/13/21 Page 3 of 3 PageID #: 1498



Court    finds   Judge   Lindsay’s    R&R    to   be   comprehensive,   well-

reasoned, and free of clear error.          Accordingly, the Court ADOPTS

the R&R (ECF No. 51) in its entirety, and USSIC’s and F&D’s

respective motions to dismiss (ECF Nos. 39, 41) are GRANTED, and

Plaintiff’s cross-motions for an extension (ECF Nos. 43, 44) are

DENIED.



                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT__   ______
                                            Joanna Seybert, U.S.D.J.

Dated: September 13 , 2021
       Central Islip, New York




                                      3
